INITIAL CAPITAL AGREEMENT August 16, 2012 The First Western Funds Trust 225 Pictoria Drive Suite 450 Cincinnati, Ohio 45246 Ladies and Gentlemen: The undersigned hereby subscribes for 10,000 Shares of Beneficial Interest, no par value, of First Western Fixed Income Fund, a series of The First Western Funds Trust, an Ohio business trust, at $10.00 per share for a purchase price of $100,000.By signing below, payment in full is confirmed. The undersigned represents and agrees that it is purchasing these Shares for investment purposes, for its own account and risk and not with a view to any sale, division or other distribution thereof within the meaning of the Securities Act of 1933, nor with any present intention of distributing or selling such shares. Very truly yours, First Western Capital Management By: /s/ Warren J. Olsen Its: President Confirmed and Accepted: The First Western Funds Trust By: /s/ Warren J. Olsen Its: President
